EXHIBIT 99.1 Unaudited Condensed Interim Consolidated Financial Statements (Expressed in Thousands of Canadian Dollars) For the six months ended June 30, 2011 and 2010 Extorre Gold Mines Limited Condensed Interim Consolidated Statements of Financial Position (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) June 30, December 31, Assets Current Cash and cash equivalents (Note 7) $ $ Amounts receivable and prepaid expenses Due from related party (Note 14) 2 22 Property and equipment (Note 8) Mineral properties (Note 9) $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 14) 88 Shareholders’ Equity Share capital (Note 10) Contributed surplus (Note 13) Deficit ) ) Accumulated other comprehensive loss ) ) $ $ Contractual Obligations (Note 15) Approved by the Directors: “George Lawton” Director “Eric Roth” Director See accompanying notes to the condensed interim consolidated financial statements 2 Extorre Gold Mines Limited Condensed Interim Consolidated Statements of Loss, Comprehensive Loss and Deficit (Expressed in Thousands of Canadian Dollars, Except Share Data) For the six months ended June 30, 2011 Three Months ended June 30, Six Months ended
